Opinión concurrente y disidente del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 31 de marzo de 1977
Con relación al delito de hurto mayor, concurro en el re-sultado. Es claro el texto vigente de la Regla 243(a) de Pro-cedimiento Criminal vedando a nuestros tribunales de pri-mera instancia de la facultad de dictar sentencias en casos de delitos graves no obstante haberse ausentado un acusado voluntaria y deliberadamente. Aun cuando las circunstancias *887prevalecientes son distintas, en este aspecto nuestro ordena-miento adjetival no ha trascendido la etapa dogmática e his-tórica que le vio nacer,(1) ello en contraposición a otras jurisdicciones, que si bien estiman este derecho valioso, lo consideran renunciable cuando se ausenta intencionalmente. un acusado que ha sido debidamente apercibido: 3 Wharton, Criminal Procedure, Sec. 482, pág. 341 (1975); Bird v. Ricketts, 213 S.E.2d 610 (1975), cert. denegado, 422 U.S. 1011; People v. Rife, 310 N.E.2d 1030 (1973); People v. Colon, 322 N.Y.S.2d 907 (1971); People v. Fay, 246 N.Y.S.2d 399 (1963), cert. denegado, 84 S.C.T. 979 (1964); People v. White, 95 Cal. Rptr. 576 (1971); e In Re: Jiménez, 75 Cal. Rptr. 152 (1969).
Estas decisiones se inspiran en el hecho básico e irrefutable de que un acusado libre bajo fianza controla sus movi-mientos fuera de los tribunales y está en libertad de adop-tar el curso de acción que estime más conveniente. Con gran sentido común se sostiene que no debe permitírsele tomar ven-taja y violar impunemente el deber de honrar la comparecen-cia y citación a un tribunal. Este deber es correlativo a las nuevas dimensiones del derecho constitucional a permanecer en libertad bajo fianza. Su abuso derrota los mejores fines de la justicia proyectando una imagen de incertidumbre e im-potencia.
No se cuestiona el derecho del acusado a estar presente, sino la vigencia de esa prerrogativa cuando su conducta es claramente indicativa de un rechazo.
A riesgo de exponer unas herejías, una vez advertido ex-*888presamente un acusado de tal eventualidad: ¿qué justificación racional existe para que el proceso sea congelado y paralizado en la etapa del pronunciamiento de sentencia? ¿Qué explica-ción hay para que ante tal ausencia, se acepten como válida-mente renunciados distintos e importantes derechos constitu-cionales, incluyendo el careo con los testigos de cargo y el estar presente durante el veredicto o fallo, y no se llegue a igual conclusión respecto al acto de sentencia? ¿Puede soste-nerse que el derecho a la confrontación de testigos consagrado en nuestra constitución es de menos importancia que el esta-tutario referente al de la lectura de la sentencia?
En torno a nuestra jurisdicción apelativa: ¿Cuándo co-menzará a correr el término para presentarse una apela-ción? Ciertamente es debatible que pueda entablarse una apelación pues: ¿sobre cuál sentencia versaría? Si hubiere que esperar a que el acusado compareciere, el sistema judicial queda expuesto a uno de sus peores males: la tardanza. Ante tal situación son anticipables que ocurran los siguientes eventos negativos: (1) que el juez que presidió el proceso, como persona mejor cualificada, esté impedido de pronunciar la sentencia correspondiente por renuncia, muerte u otra in-capacidad; (2) que presentada una apelación al cabo del tiempo, por razón de la dilación, diversos factores imposibili-ten la transcripción de las notas del proceso o la preparación de una exposición narrativa; y (3) que de decretar el tribunal apelativo un nuevo juicio, el resultado justo y real quede afectado por la pérdida de mémoria, indisponibilidad o falta de interés de los testigos atribuible al simple trans-curso del tiempo.
, El enfoque penal de vanguardia que permite el pronuncia-miento de sentencia en casos graves y la continuación de los trámites apelativos posteriores, eliminando o reduciendo la posibilidad de que concurran algunos de los factores nega-tivos antes enumerados — sin perjuicio de que una vez apre-*889hendido, el acusado sea acreedor a una vista ante el tribunal correspondiente para que sea informado de los términos de la sentencia y exponga las razones por las cuales deba anu-larse y no cumplirse — está a tono con las necesidades de la realidad contemporánea puertorriqueña. (2)
Finalmente, el caso de autos ilustra dos de las anomalías de la Regla vigente. La primera, mientras otra persona acu-sada también por los mismos hechos imputádoles al apelante compareció, afrontó el proceso y se declaró culpable, el ape-lante lo ha burlado perpetuando una farsa en la administra-ción de la justicia. La Regla deja al capricho de los acusados, beneficiados por el derecho a permanecer en libertad bajo fianza, la decisión de cuándo finalizar los procesos en primera instancia y cuándo comenzarlos en grado apelativo. Y la se-gunda, hemos incurrido en el error de anular dos sentencias válidas dictadas en los casos menos graves de reclusión de seis (6) meses por infracción al Art. 4 de la Ley de Armas y de diez (10) días por desacato. Asumiendo que corrigiéra-mos dicho error, ello ilustra como el desdoblamiento contenido en las Reglas nos obliga a dejar inconcluso en primera instan-cia los casos graves fraccionándolos de los menos graves por ser éstos apelables.(3)
La decisión de hoy corresponde a la expresión e intención literal establecida en las Reglas de Procedimiento Criminal vigentes. Cabe destacar que la limitación estatutaria vigente contradice el principio rector hermenéutico de que las Reglas representan un conjunto orgánico y armónico de preceptos y sobrentendidos contentivos de derechos y deberes tanto del *890Estado como de los acusados.(4) Al negarnos a conciliar en este caso los conflictos expuestos, corresponderá a la Asam-blea Legislativa seguir el curso de acción “que permita con-jugar los derechos individuales que desmesurados podrían re-sultar conflictivos entre sí y los derechos de la comunidad en su vida, salud y bienestar.” 4 Diario de Sesiones de la Con-vención Constituyente, 2576 (Ed. 1961).
Disiento en cuanto se anulan las sentencias dictadas en los casos menos graves, pues la Regla 243 en su inciso (b) autoriza, “el pronunciamiento de la sentencia” si el acusado estuviere representado por abogado.

La genealogía relacionada con el derecho de un acusado a estar presente en su juicio se traza al derecho consuetudinario inglés. La prác-tica estaba fundada en distintas razones tales como las relacionadas con los métodos entonces existentes para determinar la culpabilidad o inocen-cia — Ajuicio por fuego o agua” y el “juicio por combate” — ; la ausencia de abogado defensor, y otras. Véanse: Cohen, Trial in Absentia Ré-Examined: 40 Tenn. L. Rev. 165 (1973); Goldin, Presence of the Defendant at Rendition of the Verdict in Felony Cases; 16 Colum. L. Rev. 18 (1916); y People v. Epps, 372 N.Y.S. 606 (1975).


En Márquez Quiñones v. Tribunal de Distrito, 105 D.P.R. 203 (1976), concretamos uno de estos deberes al resolver que si un acusado “se ausenta de la dirección por él informada, sin notificar el cambio de dirección,' su conducta no es menos que una renuncia a los términos que en la Regla 64 de Procedimiento Criminal implementan la garantía cons-titucional de un juicio rápido.”


Debe tenerse presente nuestra decisión en Pueblo v. Hernández, 94 D.P.R. 116 (1967), respecto a que la práctica de alocución prescrita en la Regla 166 de Procedimiento Criminal no es rígida e inflexible, y que su omisión no conlleva automáticamente la nulidad de las sentencias.


 Mientras subsista el texto de la Regla no existe remedio para este mal pues es al final del proceso que el mismo se detiene si el acusado opta por desaparecer.